ACCEPTED
                                                                                        03-15-00083-CV
                                                                                                6276625
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   7/29/2015 2:54:52 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                            No. 03-15-00083-CV
       ___________________________________________________________
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                    In the Third District Court of Appeals     AUSTIN, TEXAS
                               Houston, Texas              7/29/2015 2:54:52 PM
       ___________________________________________________________
                                                             JEFFREY D. KYLE
                                                                   Clerk
                           CRAIG A. WASHINGTON,

                                    Appellant,

                                        vs.

                  COMMISSION FOR LAWYER DISCIPLINE,

                                Appellee.
       ___________________________________________________________

    UNOPPOSED SECOND MOTION OF CRAIG A. WASHINGTON TO
            EXTEND DEADLINE FOR PRINCIPAL BRIEF

       ___________________________________________________________

      Appellant Craig A. Washington asks that this Court extend for fourteen

(14) days the deadline for the filing of his principal brief as the appellant in the

above-captioned case, making the new briefing deadline August 17, 2015. In

support Mr. Washington states:

      1.    This is an appeal from a final judgment signed January 8, 2015. The

completed clerk’s record was filed June 2, 2015, and the reporter’s record was

filed May 15, 2015. Therefore, the principal brief of the appellant is was initially

due July 2, 2015. TEX. R. APP. P. 38.6(a). This court can extend that deadline, and




                                         1
has extended it to August 3, 2015. Id. 38.6(d). This is the appellants’ second

request to extend the deadline, and it is unopposed.

      2.     Counsel for Mr. Washington, John MacVane, is principally

responsible for drafting the brief and was trial counsel in urgent temporary

restraining order and temporary injunction proceedings in Berry GP, Inc. v. BTB

Refining, LLC, Cause No. 2015DCV-2205, currently pending in the 319th Judicial

District Court, Nueces County, in Corpus Christi. This case required Mr.

MacVane to travel to Corpus Christi last week in preparation for a temporary

injunction hearing held July 23, 2015. Mr. MacVane spent much of the last month

preparing witnesses and materials for the temporary injunction hearing, which

was not anticipated when Mr. Washington filed his initial request for an

extension.

      3.     In order to adequately focus on the briefing in this case, Mr.

Washington requests a 14-day extension of the deadline for his appellant’s brief.

A 14-day extension of the briefing deadline would make appellants’ brief due on

Monday, August 17, 2015.




                                        2
                                Request for Relief

      For the above reasons, Craig A. Washington asks this Court to extend for

14 days the deadline for the filing of his principal brief in this appeal, making the

new deadline August 17, 2015.


Respectfully submitted,

/s/ John MacVane                               Gardere Wynne Sewell LLP
Michael A. Stafford                            1000 Louisiana, Suite 2000
Texas Bar No. 18996970                         Houston, Texas 77002-5007
Katharine David                                Tel: 713.276.5500
Texas Bar No. 24045749                         Fax: 713.276.5555
John MacVane                                   mstafford@gardere.com
Texas Bar No. 24085444                         kdavid@gardere.com
                                               jmacvane@gardere.com

                             ATTORNEYS FOR
                    CRAIG A. WASHINGTON, APPELLANT




                                         3
                            CERTIFICATE OF SERVICE

         I certify that a copy of this document was served on July 29, 2015, by

delivery to the following counsel via the Electronic Filing Manager:

Cynthia Canfield Hamilton
Office of the Chief Disciplinary
Counsel
State Bar of Texas
Post Office Box 12487
Austin, Texas 78711
chamilton@texasbar.com


/s/ John MacVane
John MacVane




                           Certificate of Conference

         The parties’ counsel have conferred regarding the relief requested in this

motion. Counsel for the appellee—Commission for Lawyer Discipline—

indicated that it will not oppose this request for relief.


/s/ John MacVane
John MacVane




                                           4
Gardere01 - 6919817v.1